DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a composition comprising chondrocytes. This judicial exception is not integrated into a practical application because the claims provide for a natural product, and do not include any additional compositional elements to suggest that the natural product is significantly more than the judicial exception. The Applicant is directed to MPEP 2106 for the Examiner’s analysis of the claims as a product of nature; specifically, the Applicant is directed to the product of nature guidance, as based upon the Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013) decision, and related natural product case law and guidance.
	The independent claim is directed to a composition comprising chondrocytes, wherein the chondrocytes express a particular integrin α10-to-α11 ratio; as such, the answer to step 1 of the flowchart would be: a composition of matter. When considering the plain meaning of the term chondrocyte, it is understood to mean a particular cell that is isolated from cartilaginous tissue, which in and of itself would be considered a natural product. When looking at the claimed ratio, the Applicant is directed to Galois, et al (Biomaterials, 27, 79-90, 2006), wherein it is noted that freshly isolated native cartilage possesses an integrin α10-to-α11 ratio that is at least 4-to-1. See page 86, Figure 8. Based upon this analysis, step 2A of the flowchart would be directed to a product of nature. Galois indicates that naturally occurring chondrocytes possess an integrin α10-to-α11 ratio that is within the claimed level, thereby encompassing the natural product. As the claimed ratio is within the natural level, the claimed chondrocytes must be products of nature; wherein no additional compositional elements or unnatural behaviors are claimed. Therefore, step 2B of the flowchart would be that the claims do not recite significantly more than the judicial exception.
	When considering dependent claims, both claims 2 and 3 recited ratios and percentages that fall within the levels discussed in Figure 8 of Galois. Galois and Zeltz, et al (Journal of Cell Science, 129, 653-664, 2016) indicate that the integrins α10 and α11 would be expected to inherently be associated with a β1 subunit (claim 4). See Galois, page 80, left column, top [incomplete] paragraph; Zeltz, page 653, “Abstract” section; page 658, “Integrin α10β1” section. The specification defines the metes and bounds of the term “substantially” (page 13, lines 22-27), which would necessarily overlap with the ratios provided in Figure 8 of Galois (claim 5). The instant specification defines the metes and bounds of “partially dedifferentiated chondrocytes” (page 13, lines 29-33), wherein it is indicated that the cells have a fibroblast-like phenotype; since Zeltz indicates that there would be a reasonable expectation that fibroblast cells, and cells of a stem cell-type lineage would present with both α10 and α11 would suggest that the dedifferentiated cell would appear like a naturally occurring cells (claim 6). See Zeltz, page 658, “Integrin α10β1” section and “Integrin α11β1” section. As discussed above Galois teaches cartilage tissue preparations and cells that are derived from these preparations (claims 7 and 8). Galois teaches mammalian cells (claim 9). Zeltz shows that the claimed integrins are found on the cell surface (claim 10). See page 657, Figure 2. In the above cited figure of Galois, integrin α10 is always present; however, the act of isolation does not render a natural product as significantly more than the judicial exception, and as such, would be considered as a natural product regardless of the isolation (claims 11 and 12). Hakala, et al (The Journal of Biochemistry, 268, 25803-25810, 1993) indicates that chondrocytes inherently, and naturally, express GP-39. As such, there is reasonable evidence to suggest that the naturally occurring chondrocytes of Galois would also naturally and inherently express GP-39. See page 25803, “Abstract” section. Since GP-39 is expected to naturally be expressed by chondrocytes, the chondrocytes of claim 13 must be considered natural products.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galois, et al (Biomaterials, 27, 79-90, 2006), and evidenced by Zeltz, et al (Journal of Cell Science, 129, 653-664, 2016) and Hakala, et al (The Journal of Biochemistry, 268, 25803-25810, 1993). Galois teaches chondrocytes that possesses an integrin α10-to-α11 ratio that is at least 4-to-1. See page 86, Figure 8. Both Zeltz and Hakala provide evidence of inherency, which will be discussed in the rejection of specific claims.
With respect to claim 1, Galois teaches the claimed composition.
With respect to claims 2 and 3, Galois presents various chondrocyte compositions, with various integrin α10-to-α11 ratios, wherein the ratios of Galois overlap with the range of ratios/percentages provided in the claims. See page 86, Figure 8.
With respect to claim 4, Galois and Zeltz, indicate that the integrins α10 and α11 would be expected to inherently be associated with a β1 subunit. See Galois, page 80, left column, top [incomplete] paragraph; Zeltz, page 653, “Abstract” section; page 658, “Integrin α10β1” section.
With respect to claim 5, the specification defines the metes and bounds of the term “substantially” (page 13, lines 22-27), which would necessarily overlap with the ratios provided in Figure 8 of Galois.
With respect to claims 7 and 8, Galois teaches cartilage tissue preparations and cells that are derived from these preparations. See page 86, Figure 8.
With respect to claim 9, Galois teaches mammalian (bovine) chondrocytes. See page 79, “Abstract” section.
With respect to claim 10, Zeltz shows that the claimed integrins are inherently found on the cell surface. See page 657, Figure 2.
With respect to claims 11 and 12, Galois appears to teach a purified population of cells that is consistent with the claimed composition that is “substantially free of contaminating cells.”
With respect to claim 13, Hakala indicates that chondrocytes inherently, and naturally, express GP-39. As such, there is reasonable evidence to suggest that the chondrocytes of Galois would also naturally and inherently express GP-39. See page 25803, “Abstract” section.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zeltz, et al (Journal of Cell Science, 129, 653-664, 2016). Zeltz indicates that fibroblast cells, and cells of a stem cell-type lineage would present with both α10 and α11 would suggest that the dedifferentiated cell would appear like a naturally occurring cells. See Zeltz, page 658, “Integrin α10β1” section and “Integrin α11β1” section. Both of these appear to fulfill the definition of the term found in the instant specification. As such, Zeltz must have anticipated the claimed composition. However, if the Applicant can present evidence to suggest that the cells of Zeltz are different, since the Applicant appears to be claiming an overlapping cell-type, the claimed cells must be considered obvious variants of the cells disclosed in Zeltz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651